Exhibit 10.1


SETTLEMENT AND RELEASE AGREEMENT
 
This Settlement and Release Agreement (this “Agreement”), is made and entered
into as of August 29, 2008, by and among PacificNet Inc., a Delaware corporation
(the “Company”), and each of Iroquois Master Fund, Ltd., C.E. Unterberg, Towbin
Capital Partners I (n/k/a Collins Stewart), Alpha Capital AG, Whalehaven Capital
Fund Ltd., DKR Soundshore Oasis Holding Fund, Ltd., Basso Fund Ltd., Basso
Multi-Strategy Holding Fund Ltd., and Basso Private Opportunities Holding Fund
Ltd. (each, a “Holder” and, collectively, the “Holders”).  Capitalized terms
used herein, but not otherwise defined, shall have the meanings ascribed to such
terms as set forth in the Second Amended and Restated Variable Rate Secured
Convertible Debenture due July 2009, in the form attached hereto as Annex A,
issued to each of the Holders on the date hereof (each, a “Second Amended
Debenture” and, collectively, the “Second Amended Debentures”).
 
WHEREAS, the Company and each of the Holders are parties to that certain (i)
Securities Purchase Agreement, dated February 28, 2006 (the “SPA”), pursuant to
which the Company issued Variable Rate Convertible Debentures due February 2009
(the “Original Debentures”) and Common Stock Purchase Warrants (the “Warrants”)
to each of the Holders, and (ii) Registration Rights Agreement, dated February
28, 2006 (the “RRA” and, together with the SPA, the Original Debentures and the
Warrants, the “Transaction Documents”); and
 
WHEREAS, the Company and Iroquois Master Fund, Ltd., C.E. Unterberg, Towbin
Capital Partners I, Alpha Capital AG, Whalehaven Capital Fund Ltd., and DKR
Soundshore Oasis Holding Fund, Ltd. are parties to the Settlement and Release
Agreement dated February 6, 2007 (the “2007 Settlement Agreement”); and
 
WHEREAS, in connection with the 2007 Settlement Agreement, the Company issued an
Amended and Restated Variable Rate Convertible Debenture due March 2009 (each,
an “Amended Debenture” and, collectively, the “Amended Debentures”) to each of
the Holders; and
 
WHEREAS, in connection with the 2007 Settlement Agreement, the Company issued to
each of Iroquois Master Fund, Ltd., C.E. Unterberg, Towbin Capital Partners I,
Alpha Capital AG, Whalehaven Capital Fund Ltd., and DKR Soundshore Oasis Holding
Fund, Ltd. a Variable Rate Convertible Debenture due March 2009 (each, a
“Liquidated Damages Debenture” and, collectively, the “Liquidated Damages
Debentures”) (the Amended Debentures and Liquidated Damages Debentures shall
sometimes be referred to each as an “Outstanding Debenture” and collectively as
the “Outstanding Debentures”); and
 
WHEREAS, the Company has defaulted on its obligations under the Outstanding
Debentures; and
 
WHEREAS, the Company and the Holders have reached an agreement with respect to
the payment by the Company of the outstanding balance remaining under the
Outstanding Debentures; and
 

 
1

--------------------------------------------------------------------------------

 

WHEREAS, the parties have agreed that each of the Outstanding Debentures will be
amended and restated in connection with this Agreement and that, in connection
therewith, the following documents, each dated as of the date hereof, shall be
executed and delivered by the applicable parties:  (i) a Security Agreement
between the Company and Iroquois Master Fund, Ltd., as agent for the Holders, in
the form attached hereto as Annex B (the “Security Agreement”); (ii) the
assignment of payment rights agreements, executed and delivered by the Company
and each of PacificNet Communications Limited, PacificNet Financial Services
Limited, and PacificNet Strategic Investment Holdings Limited, in the form
attached hereto as Annex C (collectively, the “Assignment of Payment Rights
Agreements”); (iii) an Escrow Agreement among the Company, the Holders and
Continental Stock Transfer & Trust Company, as escrow agent, in the form
attached hereto as Annex D (the “Conversion Shares Escrow Agreement”); and (iv)
an Agreement and Release as to Lawsuit by and among Iroquois Master Fund, Ltd.,
Alpha Capital AG, Whalehaven Capital Fund Ltd., DKR Soundshore Oasis Holding
Fund, Ltd., Victor Tong and Tony Tong, in the form attached hereto as Annex E
(the “Tong Suit Agreement” and, together with this Agreement, the Second Amended
Debentures, the New Debentures (as defined below), the Penalty Debentures (as
defined below), the Security Agreement, the Assignment of Payment Rights
Agreements, the Conversion Shares Escrow Agreement and the Tong Suit Escrow
Agreement (as defined below), the “2008 Settlement Documents”); and
 
WHEREAS, the parties are interested in maintaining a long-term good business
relationship;
 
NOW THEREFORE, in consideration of the terms and conditions contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound hereby, agree as follows:
 
1.           Annex F hereto sets forth the principal and all accrued and unpaid
interest due and payable to each Holder, through and including the date hereof,
under each Outstanding Debenture held by it.
 
2.           On the date hereof, each Holder of an Amended Debenture shall
surrender its Amended Debenture to the Company and shall receive a Second
Amended Debenture registered in such Holder’s name and in the principal amount
set forth next to such Holder’s name on Annex F hereto.
 
3.           On the date hereof, each Holder of a Liquidated Damages Debenture
shall surrender its Liquidated Damages Debenture to the Company and shall
receive an Amended and Restated Variable Rate Secured Convertible Debenture due
July 2009, in the form attached hereto as Annex G (each, a “New Debenture” and,
collectively, the “New Debentures”) (the Second Amended Debentures and New
Debentures shall sometimes be referred to each as a “2008 Debenture” and
collectively as the “2008 Debentures”), registered in such Holder’s name and in
the principal amount set forth next to such Holder’s name on Annex F hereto.
 
4.           Upon execution of, and as an express condition to the respective
obligations of the Holders to consummate the transactions contemplated by, this
Agreement, the Company shall make an irrevocable cash payment to the Holders in
the amount of One Hundred and Fifty Thousand Dollars ($150,000), which shall be
made to Olshan Grundman Frome Rosenzweig & Wolosky LLP to be distributed pro
rata to the Holders based upon the outstanding principal amount of the Second
Amended Debentures held by each Holder.  Such payment shall be applied against
the outstanding principal balance due under the Second Amended Debentures as
identified on Annex F.  Such cash payment shall be made by wire transfer of
immediately available funds to the account of Olshan Grundman Frome Rosenzweig &
Wolosky LLP set forth on Annex H.
 

 
2

--------------------------------------------------------------------------------

 

5.           Upon execution of this Agreement, the Holders shall convert, pro
rata based upon the outstanding principal amount of the Second Amended
Debentures held by each Holder after application of the $150,000 cash payment
described in Section 4, an amount equal to Ten Percent (10%) of the outstanding
principal amount of the Second Amended Debentures into common stock of the
Company, based upon a conversion price of $.75 per share based on the average of
the VWAPs for the 20 consecutive Trading Days immediately prior to the date
hereof and otherwise pursuant to the terms of the Second Amended Debentures, and
the Company shall issue and deliver to each Holder’s account with The Depository
Trust Company the shares of common stock of the Company issuable to such Holder
upon such conversion, which shares shall be free of restrictive legends and
trading restrictions (such shares of common stock are collectively referred to
as the “Settlement Conversion Shares”).  The Company has authorized its transfer
agent to accept a legal opinion from counsel to the Holders that the Settlement
Conversion Shares can be sold without registration and shall be free of
restrictive legends.  The principal amount of the Second Amended Debentures to
be converted by, and the number of Settlement Conversion Shares to be issued
upon such conversion to, each Holder is set forth on Annex F.  Thereafter, the
Holders shall have the right to convert the remaining obligations under the
Second Amended Debentures at the Conversion Price of Two Dollars ($2.00) per
share, subject to adjustment as provided in the Second Amended
Debentures.  Except as otherwise provided by the Second Amended Debentures,
there shall be no further re-pricing of the conversion rate so long as the
Company remains in full and complete compliance with the provisions of the
Second Amended Debentures.
 
6.           Following the making of the cash payment provided in Section 4
above and the conversion provided in Section 5 above, the remaining outstanding
principal amount of each Holder’s Second Amended Debenture shall be as set forth
on Annex F.
 
7.           The Company and each of the Holders acknowledge and agree that a
default penalty, including penalty interest and legal fees, in the amount of
Three Million Thirty-Five Thousand Six Hundred Twenty-Two and 96/00 dollars (US
$3,035,622.96) is payable to the Holders (the “Penalty”) in connection with the
Outstanding Debentures.  The amount of Penalty payable to each Holder is set
forth on Annex F attached hereto.  Upon the execution of this Agreement, the
Company shall issue and deliver to each Holder, and each Holder shall accept, a
debenture in the form attached hereto as Annex I (the “Penalty Debenture”), in
the amount of the respective portion of the Penalty payable to each Holder.  The
Penalty Debentures shall be due and payable in full on the first date on which
an Event of Default under any of the Second Amended Debentures or the New
Debentures has occurred, which default has not been cured as provided for
thereunder.  Each Transaction Document, other than the RRA with respect to the
Penalty Debentures, is hereby amended so that the term “Debentures” includes the
2008 Debentures and the Penalty Debentures and the term “Underlying Shares”
includes the shares of common stock of the Company issued or issuable upon
conversion of the 2008 Debentures.
 

 
3

--------------------------------------------------------------------------------

 

8.           On the date hereof, the Company and Iroquois Master Fund, Ltd.,
individually and as agent (the “Agent”) for the Holders, have entered into the
Security Agreement pursuant to which the Company has granted to the Agent a
senior secured first priority lien and security interest in the Collateral in
order to secure the prompt repayment and performance in full of all of the
Obligations (as such terms are defined in the Security Agreement), and the
Company and certain of its Subsidiaries have entered into the Assignment of
Payment Rights Agreements pursuant to which such Subsidiaries have assigned the
right to receive certain payments, constituting part of the Collateral, to the
Company.
 
i.           The 2008 Debentures shall be subject to mandatory prepayment of
principal and interest from 100% of the cash proceeds of, or constituting a part
of, the Collateral.  Except as otherwise provided in paragraphs (iv) and (v)
below, the mandatory prepayments shall be applied against the next due monthly
amortization and interest payments under the 2008 Debentures pro rata based upon
the outstanding principal amount of the 2008 Debentures held by each Holder and,
if such prepayments exceed the amount of the next due monthly amortization and
interest payments, any remaining funds shall be applied against the following
months’ amortization and interest payments until such funds have been exhausted.
 
ii.           On the date hereof, the Company has caused to be endorsed over to
the Agent each of four negotiable instruments, in the aggregate amount of
HK$18,000,000, executed by EPRO Group International Limited, which constitute
part of the Collateral (the “Negotiable Instruments”), which the Agent shall
submit to be cashed as promptly as practicable on or after the respective dates
thereof.  The net cash proceeds (after payment of normal and customary bank fees
and similar charges) from the Negotiable Instrument dated September 30, 2008
(the “First Negotiable Instrument”) shall be applied against the October 15,
2008 amortization and interest payment under the 2008 Debentures (the “First
Payment”).  Notwithstanding anything to the contrary contained in the 2008
Debentures, but subject to Section 8(vi) hereof, the First Payment shall be made
to the Holders all in cash.  If the Agent does not for any reason receive the
cash proceeds from the First Negotiable Instrument on or prior to October 5,
2008, then the Agent shall provide the Company with notice of such non-payment
and the Company shall have until October 15, 2008 to pay to the Holders, in U.S.
dollars (based on the U.S.-Hong Kong exchange rate as reported in The Wall
Street Journal on September 30, 2008), a cash amount equal to the amount of the
First Negotiable Instrument, for application against the First Payment.
 
iii.           The Company owns 5,788,000 shares of International Financial
Network Holdings Ltd., which shares constitute part of the Collateral.  The
disposition of such shares, and any proceeds received therefrom, shall be
determined in good faith by mutual agreement of the Company and the Holders.
 
iv.           Subject to the terms of the Security Agreement and the Assignment
of Payment Rights Agreements, upon the reduction of the principal balance of the
2008 Debentures to below Fifty Percent (50%) of the outstanding principal amount
thereof on the date of this Agreement (in the case of the Second Amended
Debentures, the outstanding principal amount thereof shall be determined as
provided in Section 6 above), the Company shall only be required to make the
monthly payments pursuant to the amortization schedule; provided, however, that,
until the 2008 Debentures have been paid in full, all cash proceeds of, or
constituting a part of, the Collateral shall continue to be paid to the Agent,
under the terms of the Security Agreement and Assignment of Payment Rights
Agreements, for application, on a pro rata basis among the Holders, against the
next due monthly amortization and interest payment under the 2008 Debentures,
with any excess amounts being paid by the Agent to the Company.
 

 
4

--------------------------------------------------------------------------------

 

v.           Pursuant to, and subject to the satisfaction of the conditions
(including, without limitation, the Equity Conditions) set forth in, Sections 2
and/or 6(a) of the 2008 Debentures, as the case may be, the Company may elect to
pay all or part of an interest payment and/or Monthly Redemption Amount (except,
with respect to the First Payment and the November 15, 2008 interest and
amortization payment, as otherwise provided in Section 8(ii) and 8(vi) hereof)
under the 2008 Debentures in shares of Common Stock to the extent that the cash
proceeds of, or constituting a part of, the Collateral have not been applied
against such interest payment and/or Monthly Redemption Amount.  In such event,
the Company shall provide the Agent with written notice to forward any payments
received under the Security Agreement (which have not been or are not applied to
pay all or any part of an interest payment or Monthly Redemption Amount) to the
Company in the event that all or part of such interest payment and/or Monthly
Redemption Amount is paid in Common Stock; provided, however, that if the
principal balance of the 2008 Debentures has not then been reduced to below
Fifty Percent (50%) of the outstanding principal amount thereof on the date of
this Agreement, the Agent shall continue to hold any such funds received, for
the benefit of the Holders, pursuant to the terms of the Security Agreement for
application against future amortization and interest payments.
 
vi.           Notwithstanding anything to the contrary contained in the
foregoing or in the 2008 Debentures, only with respect to the First Payment (but
only the portion of the First Payment in excess of the cash amount required to
be paid pursuant to Section 8(ii) above) and the November 15, 2008 amortization
and interest payment under the 2008 Debentures, if the Company desires to pay
such Monthly Redemption Amount and/or interest payment in shares of Common
Stock, and all of the conditions (other than the Equity Conditions) to the
making of any such payment in shares of Common Stock have been satisfied, the
Company shall notify the Holders in writing, prior to the commencement of the
applicable Monthly Conversion Period, of its desire to pay such Monthly
Redemption Amount and/or interest payment in shares of Common Stock and shall
specify in such notice which Equity Conditions have not been satisfied.  In such
event, each Holder shall, at least two business days prior to the end of the
applicable Monthly Conversion Period, notify the Company in writing of its
election to (i) accept all or a part (and if a part, shall specify the amount)
of such Monthly Redemption Amount and/or interest payment in shares of Common
Stock, in which case the Company shall make the applicable payment to such
Holder in shares of Common Stock on the applicable Monthly Redemption Date
and/or Interest Payment Date and otherwise in accordance with the terms of the
2008 Debentures (except that, in such case, the reference to 80% in the
definition of Interest Conversion Rate in the 2008 Debentures shall be deemed to
be a reference to 70%, and the reference to 88% in the definition of Monthly
Conversion Price in the 2008 Debentures shall be deemed to be a reference to
78%) and/or (ii) defer all or a part (and if a part, shall specify the amount)
of such Monthly Redemption Amount and/or interest payment until the next Monthly
Redemption Date and/or Interest Payment Date, as the case may be, in which case
the Monthly Redemption Amount so deferred shall be added to the next Monthly
Redemption Amount, and interest shall continue to accrue on the outstanding
principal amount of such Holder’s 2008 Debentures (including any deferred
Monthly Redemption Amount).  If a Holder does not deliver such notice to the
Company within the required time period, such Holder shall be deemed to have
elected to defer all of the applicable Monthly Redemption Amount and/or interest
payment.
 

 
5

--------------------------------------------------------------------------------

 

9.           Upon execution of this Agreement and receipt of the consideration
required hereunder, the Company and the Holders agree to (a) take all steps to
dismiss the involuntary bankruptcy petition filed in the United States
Bankruptcy Court for the District of Delaware, Case No. 08-10528, (b) dismiss
with prejudice the legal proceeding captioned Iroquois Master Fund, Ltd. v.
PacificNet, Inc., pending in the Supreme Court of New York, New York County,
Index No. 603261/07, and (c) dismiss without prejudice the legal proceeding
captioned Iroquois Master Fund, Ltd., Alpha Capital AG, Whalehaven Capital Fund
Ltd. and DKR Soundshore Oasis Holding Fund, Ltd. v. Victor Tong, Tony Tong,
Norwood Beveridge and Loeb & Loeb LLP, pending in the Supreme Court of the State
of New York, County of New York, Index No. 107663/08 (the “Tong Suit”).  The
parties to the Tong Suit have executed the Tong Suit Agreement for that action,
which agreement shall be held in escrow pursuant to the Escrow Agreement, dated
as of the date hereof (the “Tong Suit Escrow Agreement”), among the parties to
the Tong Suit and Olshan Grundman Frome Rosenzweig & Wolosky LLP, as escrow
agent.  Upon satisfaction of those conditions set forth in the Tong Suit Escrow
Agreement, the Tong Suit Agreement shall be released from escrow and the Tong
Suit shall be dismissed with prejudice.
 
10.           In connection with the execution of this Agreement, the parties
shall simultaneously enter into the Conversion Shares Escrow
Agreement.  Pursuant to the terms of the Conversion Shares Escrow Agreement, the
Company shall, on the date hereof, deliver stock certificates, free of
restrictive legends and trading restrictions, representing the number of shares
of common stock of the Company issuable upon full conversion of the 2008
Debentures, based upon a conversion price equal to the Escrow Conversion Price
(as defined in the Conversion Shares Escrow Agreement), which certificates shall
be registered in the names of, and apportioned among, the Holders as set forth
in Schedule B to the Conversion Shares Escrow Agreement, to be held in escrow by
Continental Stock Transfer & Trust Company (the “Escrow Agent”).  Pursuant to
the terms and conditions of the Conversion Shares Escrow Agreement, such shares
shall be held by the Escrow Agent and shall be issued to the Holders from time
to time upon conversion by the Holders of the 2008 Debentures and upon the
making of amortization payments under the 2008 Debentures that are permitted to
be made in stock.
 
11.           The Company shall, by 8:30 a.m. Eastern Daylight time on the
Trading Day following the date hereof, issue a press release, and within four
days of the date hereof, file with the Securities and Exchange Commission a
Current Report on Form 8-K, each of which shall be subject to the prior approval
of the Holders, not to be unreasonably withheld, each disclosing (i) the
settlement between the Company and the Holders regarding the Outstanding
Debentures, (ii) the intended dismissal of the involuntary bankruptcy petition,
and (iii) the dismissal of state court actions.  The Current Report on Form 8-K
shall attach the press release, this Agreement, the 2008 Debentures and the
Security Agreement as exhibits.
 

 
6

--------------------------------------------------------------------------------

 

12.           Excepting only its rights to enforce the terms of this Agreement
and the other 2008 Settlement Documents, the Company fully and forever releases,
remises and fully discharges each Holder and their respective (where applicable)
agents, managers, financial advisers, employees, predecessors, representatives,
subsidiaries, affiliates, parents, divisions, owners, officers, directors,
attorneys, heirs, executors, administrators, successors and assigns from and
against all actions, proceedings, causes of action, claims for relief, demands,
rights, titles, interests, damages, losses, costs, expenses, disbursements
(including attorneys’ fees), obligations, liabilities and other claims of every
nature whatsoever, made or asserted, known, unknown or suspected as of the date
of this Agreement, including, but not limited to any claims or defenses
asserted, or which could have been asserted, in any legal proceeding to which
the Company is or was a party, and covenants not to sue or otherwise initiate or
cause to be instituted or in any way participate in any proceedings or actions
concerning the foregoing released claims.  It is expressly agreed that the
claims released include all claims against individual employees, officers and
managers of each Holder whether or not such persons were acting within the
course or scope of their employment.  Each Holder acknowledges and agrees that
upon its receipt of the consideration set forth herein, no sums shall be due or
owing from the Company, except those due under the 2008 Debentures and the
Penalty Debentures, and the Company shall not be in default thereunder as of the
date hereof.
 
13.           Representations and Warranties of the Company.  The Company hereby
makes to each Holder the following representations and warranties:
 
i.           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and the other 2008 Settlement Documents and
otherwise to carry out its obligations hereunder and thereunder.  The execution
and delivery of this Agreement and the other 2008 Settlement Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, its board of directors
or its stockholders in connection therewith.  Each of this Agreement and the
other 2008 Settlement Documents has been duly executed by the Company and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
ii.           No Conflicts.  The execution, delivery and performance of this
Agreement and the other 2008 Settlement Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
do not and will not: (i) conflict with or violate any provision of the Company’s
or any Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien, other than pursuant to the
Security Agreement, upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any material
agreement, credit facility, debt or other material instrument (evidencing a
Company or Subsidiary debt or otherwise) or other material understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound or affected, or (iii) conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected, or (iv) require any approval, authorization,
consent, permit or waiver of, or any registration or filing with or notification
to, any governmental, regulatory or administrative authority.
 

 
7

--------------------------------------------------------------------------------

 

iii.           Issuance of Securities.  The 2008 Debentures and the Penalty
Debentures have been duly authorized by the Company and, upon issuance in
accordance with the terms hereof, will be duly and validly issued, fully paid
and non-assessable and free from all taxes, Liens and charges with respect to
the issue thereof.  The Company has duly authorized and reserved for issuance,
upon conversion of the 2008 Debentures based upon a conversion price equal to
the Escrow Conversion Price, a number of shares of its common stock equal to the
number of shares of common stock issuable upon full conversion of the 2008
Debentures.  Upon issuance in accordance with the terms hereof or of the 2008
Debentures, the shares of common stock (including, without limitation, the
Settlement Conversion Shares) issuable upon conversion of the 2008 Debentures
(collectively, the “Conversion Shares”) will be duly and validly issued, fully
paid and non-assessable and free from all preemptive or similar rights, taxes,
Liens and charges with respect to the issue thereof, with the Holders being
entitled to all rights accorded to a holder of common stock of the Company.  The
issuance of the Conversion Shares upon conversion of the 2008 Debentures is
exempt from the registration requirements of the Securities Act, and neither the
Company nor any authorized agent acting on its behalf will take any action
hereafter that would cause the loss of such exemption.
 
iv.           Rule 144.  For the purposes of Rule 144 under the Securities Act,
the Company acknowledges that the holding period of the Conversion Shares may be
tacked onto the holding period of the 2008 Debentures and the holding period of
the Outstanding Debentures.  The Company further acknowledges that the
Conversion Shares may be freely transferred or sold pursuant to Rule 144 under
the Securities Act without the requirement to be in compliance with Rule
144(c)(1) and otherwise without restriction or limitation pursuant to Rule
144.  The Company agrees not to take a position contrary to this paragraph.
 
v.           Underlying Agreements.  The Company has delivered to the Holders
true, complete and correct copies of all of its and its Subsidiaries’ agreements
with each of EPRO Group International Limited (“EPRO”), Heyspace International
Limited (“Heyspace”), Mr. Wang Wen Ming and Lion Zone Holdings Limited (each, an
“Underlying Agreement” and, collectively, the “Underlying
Agreements”).  Schedule B to the Security Agreement sets forth a complete and
correct description of the payment terms of each of the Underlying
Agreements.  Each Underlying Agreement is legal, valid, binding and enforceable
against the Company or its Subsidiary and the other party thereto, and is in
full force and effect.  Neither the Company, its Subsidiary nor the other party
thereto is in breach or default, and no event has occurred that with the passage
of time or giving of notice or both would constitute a breach or default, under
any Underlying Agreement.  Neither the Company nor its Subsidiary has received
notice of termination, cancellation or non-renewal that is currently in effect
with respect to any Underlying Agreement.  No amount payable to the Company or
its Subsidiary under any of the Underlying Agreements is subject to a right of
offset.
 

 
8

--------------------------------------------------------------------------------

 

vi.           Pope Investments LLC.  With respect to that certain definitive
agreement between Pope Investments LLC and PacificNet Games Limited, a
Subsidiary of the Company (which the Company has delivered to the Holders a
true, complete and correct copy thereof), each of PacificNet Games Limited and
each other party thereto has in all material respects performed all obligations
required to be performed by it to date and is not in breach or default, and no
event has occurred that with the passage of time or giving of notice or both
would constitute a breach or default, thereunder.
 
vii.           Past Due Receivables.  Other than receivables under the
Underlying Agreements, neither the Company nor any of its Subsidiaries has any
receivables in excess of $500,000 that (i) are more than sixty (60) days past
due or (ii) were more than sixty (60) days past due and the payment terms of
which have been modified.
 
viii.           Equal Consideration.  Except as set forth in this Agreement, no
consideration has been offered or paid to any person to amend or consent to a
waiver, modification, forbearance or otherwise of any provision of any of the
Transaction Documents.
 
14.           Representations and Warranties of the Holders.  Each Holder
hereby, for itself and for no other Holder, represents and warrants as of the
date hereof to the Company as follows:
 
i.           Authority.  The execution and delivery by such Holder of this
Agreement and the other 2008 Settlement Documents to which it is a party and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of such Holder.  Each of
this Agreement and the other 2008 Settlement Documents to which it is a party
has been duly executed by such Holder and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
such Holder enforceable against such Holder in accordance with its terms except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
ii.           Own Account.  Such Holder understands that the Penalty Debentures
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law and is acquiring the Penalty
Debenture as principal for its own account and not with a view to or for
distributing or reselling such Penalty Debentures or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of such Penalty Debentures in violation of
the Securities Act or any applicable state securities law and has no arrangement
or understanding with any other persons regarding the distribution of such
Penalty Debentures (this representation and warranty not limiting such Holder’s
right to sell the Penalty Debentures in compliance with applicable federal and
state securities laws) in violation of the Securities Act or any applicable
state securities law.  Such Holder is acquiring the Penalty Debentures hereunder
in the ordinary course of its business. Such Holder does not have any agreement
or understanding, directly or indirectly, with any Person to distribute any of
the Penalty Debentures.
 


9

--------------------------------------------------------------------------------


 
iii.           Holder Status.  Such Holder is an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act.  Such Holder is not required to be registered as a broker-dealer under
Section 15 of the Exchange Act.
 
15.           Rule 144.  With a view to making available to the Holders the
benefits of Rule 144 promulgated under the Securities Act or any other similar
rule or regulation of the Securities and Exchange Commission that may at any
time permit a Holder to sell securities of the Company to the public without
registration (“Rule 144”), the Company agrees to:
 
i.           make and keep public information available, as those terms are
understood and defined in Rule 144;
 
ii.           file with the Securities and Exchange Commission in a timely
manner all reports and other documents required to be filed by the Company under
the Securities Act and the Exchange Act;
 
iii.           furnish to any Holder so long as such Holder owns any 2008
Debentures, promptly upon request, (A) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, a copy of the most recent annual or quarterly report of
the Company and such other reports and documents so filed by the Company and (B)
such other information as may be reasonably requested to permit the Holder to
sell securities of the Company pursuant to Rule 144 without registration; and
 
iv.           pay all amounts owed to its transfer agent when due.
 
16.           Effect on Transaction Documents.  Except as expressly set forth
above, all of the terms and conditions of the Transaction Documents shall
continue in full force and effect after the execution of this Agreement and
shall not be in any way changed, modified or superseded by the terms set forth
herein, including but not limited to, any other obligations the Company may have
to the Holders under the Transaction Documents.
 
17.           Amendments and Waivers; Entire Agreement. The provisions of this
Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the same shall be in writing and
signed by the Company and each Holder.  This Agreement, together with the other
2008 Settlement Documents and the Transaction Documents, contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all other prior oral or written agreements, arrangements or
understandings among the parties or any of them relating to such subject matter.
 
18.           Notices. Any notice, request, demand or other communication
permitted or required to be given hereunder shall be in writing, shall be sent
by one of the following means to the addressee at the address set forth below
(or at such other address as shall be designated hereunder by notice to the
other parties and persons receiving copies, effective upon actual receipt) and
shall be deemed conclusively to have been given: (a) upon hand delivery or upon
delivery by telecopy or facsimile at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received), (b) on the business day following the date of mailing by
overnight courier service, fully prepaid, addressed to such address, or (c) upon
actual receipt of such mailing, whichever shall first occur.
 
 
10

--------------------------------------------------------------------------------




 
If to the Company:
PacificNet Inc.
23/F, Tower A, Timecourt,
No.6 Shuguang Xili,
Chaoyang District, Beijing, China 100028
Attention:  Victor Tong, President
Telecopier:  86 010 59225001
Telephone:  86 010 59225000
       
with a copy to:
White and Williams LLP
One Penn Plaza, Suite 1801
New York,  NY 10119
Attention: Karel S. Karpe, Esq.
Telecopier: (212) 244-9500
Telephone: (212) 244-6200
       
If to any Holder:
at the address of such Holder set forth on Annex J to this Agreement.
        with a copy to the Agent: 
Iroquois Master Fund, Ltd.
641 Lexington Avenue, 26th Floor
New York, NY 10022
Attention:  Mitchell R. Kulick, General Counsel
Telecopier: (212) 207-3452
Telephone: (212) 920-8172
       
and to:
Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York,  NY 10022
Attention:  Adam H. Friedman, Esq.
Telecopier:  (212) 451-2222
Telephone: (212) 451-2300

 
 

19.           Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. The Company may not
assign (except by merger) its rights or obligations hereunder without the prior
written consent of all of the Holders. Each Holder may assign its rights
hereunder in the manner and to the Persons as permitted under the applicable
Transaction Document.
 

 
11

--------------------------------------------------------------------------------

 

20.           Execution and Counterparts. This Agreement may be executed in two
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other parties, it being understood
that all parties need not sign the same counterpart.  In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.
 
21.           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflict of laws thereof.  Each
party agrees that all legal proceedings concerning the interpretation,
enforcement and defense of the transactions contemplated hereby shall be
commenced in the state and federal courts sitting in the City of New York,
Borough of Manhattan (the “New York Courts”).  Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such New York Courts,
or such New York Courts are improper or inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by applicable law.  Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.  If either party shall
commence an action or proceeding to enforce any provisions of this Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys fees and other costs and expenses incurred in
the investigation, preparation and prosecution of such action or proceeding.
 
22.           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 

 
12

--------------------------------------------------------------------------------

 

23.           Headings. The headings in this Agreement are for convenience only,
do not constitute a part of the Agreement and shall not be deemed to limit or
affect any of the provisions hereof.
 
24.           Independent Nature of Holders’ Obligations and Rights. The
obligations of each Holder hereunder are several and not joint with the
obligations of any other Holders hereunder, and no Holder shall be responsible
in any way for the performance of the obligations of any other Holder hereunder.
Nothing contained herein or in any other agreement or document delivered at any
closing, and no action taken by any Holder pursuant hereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement. Each Holder shall be entitled to
protect and enforce its rights, including without limitation the rights arising
out of this Agreement, and it shall not be necessary for any other Holder to be
joined as an additional party in any proceeding for such purpose.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 

 
13

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO SETTLEMENT AND RELEASE AGREEMENT]
 
IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
executed this Agreement as of the date first set forth above.
 

 
PACIFICNET INC.
         
By:
/s/ Victor Tong
   
Name:
Victor Tong
   
Title:
President






 
IROQUOIS MASTER FUND, LTD.
         
By:
/s/ Richard Abbe    
Name:
Richard Abbe    
Title:
General Partner






 
C.E. UNTERBERG, TOWBIN CAPITAL PARTNERS I (nka COLLINS STEWART LLC)
         
By:
/s/ Andrew Arno    
Name:
Andrew Arno    
Title:
A Managing Partner of the GP






 
ALPHA CAPITAL AG
         
By:
/s/ Konrad Ackermann    
Name:
Konrad Ackermann    
Title:
Director






 
WHALEHAVEN CAPITAL FUND LTD.
         
By:
/s/ Brian Mazzella    
Name:
Brian Mazzella    
Title:
CFO




 
14

--------------------------------------------------------------------------------

 




 
DKR SOUNDSHORE OASIS HOLDING FUND, LTD.
By:  DKR OASIS MANAGEMENT COMPANY L.P.
         
By:
/s/ Brad Caswell    
Name:
Brad Caswell    
Title:
Authorized Signatory






 
BASSO FUND LTD.
         
By:
/s/ Howard I. Fischer    
Name:
Howard I. Fischer    
Title:
Authorized Signatory






 
BASSO MULTI-STRATEGY HOLDING FUND LTD.
         
By:
/s/ Howard I. Fischer    
Name:
Howard I. Fischer    
Title:
Authorized Signatory






 
BASSO PRIVATE OPPORTUNITIES HOLDING FUND LTD.
         
By:
/s/ Howard I. Fischer    
Name:
Howard I. Fischer    
Title:
Authorized Signatory






 
15

--------------------------------------------------------------------------------

 



ANNEX A
 
FORM OF SECOND AMENDED AND RESTATED
VARIABLE RATE SECURED CONVERTIBLE DEBENTURE
 
 
 
 
 
 
 
 
 
 
 

 
16

--------------------------------------------------------------------------------

 



 
ANNEX B
 
FORM OF SECURITY AGREEMENT
 
 
 
 
 
 
 
 
 
 
 

 

 
17

--------------------------------------------------------------------------------

 

ANNEX C
 
FORM OF ASSIGNMENT OF PAYMENT RIGHTS AGREEMENT
 


 
 
 
 
 
 
 
 
 
 
 

 
 
18

--------------------------------------------------------------------------------

 

ANNEX D
 
FORM OF CONVERSION SHARE ESCROW AGREEMENT
 


 
 
 
 
 
 
 
 
 
 
 

 
 
19

--------------------------------------------------------------------------------

 

ANNEX E
 
FORM OF AGREEMENT AND RELEASE AS TO THE LAWSUIT
 




 
 
 
 
 
 
 
 
 
 

 
 
20

--------------------------------------------------------------------------------

 

ANNEX F
 
SCHEDULE OF INDEBTEDNESS
 


 


 
 
 
 
 
 
 
 
 
 
 

 
 
21

--------------------------------------------------------------------------------

 

ANNEX G
 
FORM OF AMENDED AND RESTATED
VARIABLE RATE SECURED CONVERTIBLE DEBENTURE
 


 
 
 
 
 
 
 
 
 
 
 

 
 
22

--------------------------------------------------------------------------------

 

ANNEX H
 
Olshan Grundman Frome
Rosenzweig & Wolosky LLP
Wire Instructions:


 
BANK OF AMERICA
 
1133 AVENUE OF THE AMERICAS
 
NEW YORK, NY 10036
 


 
FOR THE BENEFIT OF:
 
OLSHAN GRUNDMAN FROME ROSENZWEIG & WOLOSKY LLP
 
ABA #026009593
 
ACCT #009429238282
 


 
SWIFT CODE:#BOFAUS3N
 


 
(PLEASE INCLUDE A REFERENCE)
 
 
 
 
23

--------------------------------------------------------------------------------


ANNEX I
 
FORM OF PENALTY DEBENTURE
 


 
 
 
 
 
 
 
 
 
 
 

 
 
24

--------------------------------------------------------------------------------

 



 
ANNEX J
 
NOTICE ADDRESSES OF HOLDERS
 
IROQUOIS MASTER FUND, LTD.
Iroquois Capital Management, LLC
Mitchell R. Kulick, General Counsel
641 Lexington Ave., 26th Fl.
New York, NY 10022
Phone: 212-920-8172
Fax: 212-207-3452
mkulick@icfund.com


BASSO FUND LTD.
BASSO MULTI-STRATEGY HOLDING FUND LTD.
BASSO PRIVATE OPPORTUNITIES HOLDING FUND LTD.
Marc Seidenberg/Howard Fischer
Basso Capital Management
1266 E. Main Street
Stamford, CT 06902
Phone: 203-352-6100
Fax: 203-352-6193
emails: ms@bassocap.com
hf@bassocap.com


WHALEHAVEN CAPITAL FUND LTD.
Brian Mazzella
Whalehaven Capital
Chief Financial Officer
560 Sylvan Ave., 3rd Fl.
Englewood Cliffs, NJ 07632
Phone: 201-408-5127
Fax: 201-408-5125
Email: brian@whalehavencapital.com


CE UNTERBERG
c/o Collins Stewart
David M. Barrett
350 Madison Ave.
New York, NY 10017
Phone: 212-389-8088
Fax: 212-389-8488
Email: dbarrett@collinsstewart.com



 
25

--------------------------------------------------------------------------------

 



ALPHA CAPITAL AG
Arie Rabinowitz
c/o L H Financial Services Corp
150 Central Park South, 2nd Floor
New York, NY 10019
Phone:  (212) 586-8224
Fax:  (212) 586-8244
Email:  rabin@lhfin.com


DKR SOUNDSHORE OASIS HOLDING FUND, LTD.
695 East Main Street
Building A, 4th Floor
Stamford, CT 06902
203-363-8190 (phone)
203-643-2325 (fax)
Attention:  Brad Caswell, Fizza Khan
bcaswell@us.oasiscm.com
fkhan@us.oasiscm.com




 
 
26 

--------------------------------------------------------------------------------


 